Holmes, C. J.
If for any reason land belonging to a city or town, seemingly prepared for a footway and used by the public as such, can become a highway or a town way simply by dedication, notwithstanding Pub. Sts. c. 49, § 94, which we are far from intimating, the elements of a dedication are wanting in the case of an ordinary entry or flight of stairs in a public building. In such a case it is evident to every one from the visible facts alone that the use of the entry or stairs, like the use of the rooms to which they lead, is merely permissive during such time as the public authorities continue to devote the building or rooms to the same purposes as at present, and that it may be stopped at any moment! Furthermore, a flight of stairs in a building leading only to a room in it is not a highway or a town way within the meaning of Pub. Sts. c. 52, §§ 17,18, or a way “ entering on and uniting with an existing public highway ” within c. 49, § 95. Sullivan v. Boston, 126 Mass. 540. The argument to the contrary is merely an attempt by a perversion *330of language from its plain and common meaning to make out a liability of cities and towns which heretofore has been decided not to exist. Hill v. Boston, 122 Mass. 344.

Judgment for defendant affirmed.